
	

114 HR 3092 IH: To provide for the issuance of an Alzheimer’s Disease Research Semipostal Stamp.
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3092
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Ms. Maxine Waters of California (for herself, Mr. Smith of New Jersey, Mr. Fattah, Mr. Garamendi, Mrs. Beatty, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brady of Pennsylvania, Ms. Brown of Florida, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Delaney, Mrs. Dingell, Mr. Doggett, Ms. Edwards, Ms. Frankel of Florida, Mr. Grijalva, Ms. Hahn, Mr. Hastings, Mr. Higgins, Mr. Israel, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Keating, Ms. Kelly of Illinois, Mrs. Lawrence, Ms. Lee, Mr. Lewis, Mr. Lynch, Ms. Matsui, Mr. McGovern, Mr. Nadler, Ms. Norton, Mr. Payne, Mr. Polis, Mr. Rangel, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Ms. Schakowsky, Mr. David Scott of Georgia, Mr. Sires, Mr. Tonko, Mr. Van Hollen, Mrs. Watson Coleman, Mr. Lipinski, and Mr. Peters) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the issuance of an Alzheimer’s Disease Research Semipostal Stamp.
	
	
		1.Alzheimer's Disease Research Semi­post­al Stamp
 (a)In generalIn order to afford a convenient way for members of the public to contribute to funding for medical research relating to Alzheimer's disease, the United States Postal Service shall issue a semipostal stamp (referred to in this Act as the Alzheimer's Disease Research Semipostal Stamp) in accordance with the provisions of this section.
			(b)Terms and conditions
 (1)In generalThe issuance and sale of the Alzheimer's Disease Research Semipostal Stamp shall be governed by the provisions of section 416 of title 39, United States Code, and regulations issued under such section, subject to the requirements of this subsection.
 (2)DurationThe Alzheimer's Disease Research Semipostal Stamp shall be made available to the public for a period of 6 years, beginning no later than 12 months after the date of the enactment of this Act.
 (3)Disposition of proceedsAll amounts becoming available from the sale of the Alzheimer's Disease Research Semipostal Stamp (as determined under section 416(d) of such title 39) shall be transferred to the National Institutes of Health, for the purpose described in subsection (a), through payments which shall be made at least twice a year.
 (c)DefinitionFor purposes of this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code.  